Exhibit 10.1

 

[g63561kgi001.jpg]

 

THE TRIMAS
INCENTIVE COMPENSATION PLAN

 

TriMas Corporation is committed to ensuring that our total compensation program
is consistent with market competitive pay practices, while providing
opportunities to attract and retain excellent performers essential to our
business success. As a component of your total compensation, the Incentive
Compensation Plan (“ICP” or the “Plan”), a discretionary bonus plan, works to
support our overall business objectives by aligning corporate and individual
performance with the goals of shareholders and focusing attention on the key
measures of success.  This plan is designed to reward achievement of key
business goals and individual performance based on your contributions.

 

--------------------------------------------------------------------------------

 


PARTICIPATION


 

The ICP Committee identifies the specific positions that are eligible for
participation in the plan.  The ICP Committee consists of the CEO, CFO and VP
Human Resources of TriMas.  In general, the Committee will award eligibility to
Strategic Business Unit (“SBU”) leadership, facility leadership and their direct
reports (depending on size of the operation), in addition to corporate
leadership.

 


PERFORMANCE MEASURES


 

Performance measures have been designed for each SBU and TriMas Corporate
participants.  Each SBU participant will be rewarded based on the participant’s
SBU’s specific performance in the areas of sales/profitability, cash flow from
operations, productivity, inventory turns and % of new products/market sales, as
well as individual achievement of non-financial objectives during the year.

 

TriMas Corporate participants will be rewarded based on total TriMas performance
in measures related to sales/profitability, return on invested capital, earnings
per share, cash flow and individual non-financial objectives during the year.

 

Each year, baseline performance levels for the measures will be established
through the business planning process and then adjusted to better reflect the
upcoming year’s goals and objectives.  Definitions of the SBU and TriMas
Corporate component performance measures are set forth in the attached appendix.

 

--------------------------------------------------------------------------------


 

ICP Steps — Beginning of the Year

 

At the beginning of each year, we go through the following five steps:

 

Beginning of Year — Step 1:  Determine Your Target Incentive Award

 

As part of the total compensation package, your Target Incentive Award will be
reviewed at the beginning of each TriMas fiscal year.  Target Incentive Award is
based on your position and scope of responsibility and is subject to change
based on approval from the ICP Committee.

 

Beginning of Year — Step 2:  Determine Performance Components

 

The SBU ICP award will consist of six components: 1) Sales/Profitability, 2)
Cash Flow, 3) Productivity, 4) Inventory Turnover, 5) New products/Market Sales,
and 6) Individual Non- Financial Objectives.

 

The TriMas Corporate ICP award will consist of five components:  1)
Sales/Profitability, 2) Return on Average Invested Capital, 3) Earnings per
Share, 4) Cash Flow, and 5) Individual Non-Financial Objectives.

 

Beginning of Year — Step 3:  Determine the Corresponding Component Weighting

 

Each component of your ICP award has a “weighting” that indicates the
component’s relative importance to your overall Plan award, as stated in the
following chart:

 

Strategic Business Unit (SBU)

 

Component

 

Weight Factor

 

Sales/Profitability

 

40

%

Cash Flow

 

15

%

Productivity

 

15

%

Inventory Turnover

 

10

%

New Products/Market Sales

 

10

%

Non-Financial Objectives

 

10

%

 

TriMas Corporate

 

Component

 

Weight Factor

 

Sales/Profitability

 

35

%

Return on Average Invested Capital

 

15

%

Earnings Per Share

 

25

%

Cash Flow

 

15

%

Non-Financial Objectives

 

10

%

 

Beginning of Year —Step 4:  Determine Target Performance for the Year

 

The Plan’s performance measures are established through the annual business
planning process.  Each fiscal year (the “Plan Year”), you will receive the
target performance worksheet that outlines the Target Incentive Award
centerpoint for each performance measure for the coming year.  The worksheet
will also provide you with detail relating to the overachievement or
underachievement of the various performance measures.

 

Beginning of Year — Step 5:  Set Your Individual Goals for the Year

 

Each Plan Year, you and your immediate supervisor will establish measurable
non-financial performance goals that are consistent with organizational goals.

 

ICP Steps — End of the Year

 

At the end of each Plan Year, ICP awards will be determined following these four
steps:

 


END OF YEAR — STEP 1:  DETERMINE ACTUAL PERFORMANCE RESULT


 

At the end of each Plan Year, performance is measured based on final fiscal year
financial results.  The results achieved for each performance measure are
compared to the Target Incentive Award centerpoints determined in the business
planning process, while non-financial objective results are compared to the
goals set at the beginning of the year (in each case, the “Performance Payment
Factor”).

 

--------------------------------------------------------------------------------



 


END OF YEAR — STEP 2:  MULTIPLY BY COMPONENT WEIGHTING


 

After determining the applicable Performance Payment Factor for each award
component based on the actual results achieved for each performance measure,
each Performance Payment Factor is multiplied by the applicable component
weighting as determined at the beginning of the year.

 


END OF YEAR — STEP 3:  SUM OF WEIGHTED PAYMENT FACTORS EQUALS ACTUAL AWARD


 

The third step is to sum the weighted Performance Payment Factors for each
component, and multiply this composite weighted performance payment factor by
the Target Incentive Award amount to determine the actual ICP award that will be
paid.

 


END OF YEAR — STEP 4:  DETERMINE CASH AND EQUITY COMPONENTS OF THE ACTUAL AWARD


 

Participants with a Target Incentive Award less than $20,000 will be paid in a
lump sum cash payment.  Participants with a Target Incentive Award greater than
or equal to $20,000 will receive 80% of the award in cash and 20% in the form of
a restricted stock award, the grant date of which shall be on or about the date
on which the cash component is paid. The restricted stock awards shall be issued
pursuant to TriMas’ long term equity incentive plans, shall vest on the one year
anniversary of the grant and shall be otherwise subject to the terms of the
grant instrument issued in connection with the grant. To the extent any
applicable securities law or regulation restricts the issuance of such stock
award, 100% of the ICP payment will be paid in cash.

 


ADDITIONAL INFORMATION


 

Discretion of Payments

 

The ICP Committee reserves the right to defer, increase/reduce or cancel any
payments under the Plan at any time (including during the Plan Year) based on
the best interests of TriMas and its shareholders, including, but not limited
to, circumstances relating to: (1) individual performance; (2) TriMas’ overall
consolidated financial performance; or (3) TriMas’ future performance
objectives.

 


PRORATED AWARDS


 


IF YOU MOVE BETWEEN BUSINESS UNITS WITHIN THE PLAN YEAR, YOUR AWARD WILL BE
CALCULATED ON A PRO-RATA BASIS TO REFLECT THE TIME SPENT IN EACH UNIT BASED ON
FULL YEAR SBU RESULTS.  IF YOU MOVE INTO OR OUT OF AN ICP ELIGIBLE POSITION, YOU
MAY RECEIVE A PRORATED AWARD BASED ON YOUR SALARY WHILE IN AN ELIGIBLE POSITION
SUBJECT TO THE DISCRETION OF THE COMMITTEE.


 

Payment of Cash Awards

 

Payment, less applicable taxes and withholdings with respect to the cash award,
will be made no later than March 15th after the prior Plan Year ended
December 31st.

 


TERMINATION OF EMPLOYMENT


 

If you terminate employment prior to the end of the Plan Year due to death,
retirement or disability, you will be eligible for a pro-rata share when awards
are paid.  The pro-rata share paid due to death, retirement, or disability will
be paid only as a lump sum cash payment when awards are paid.  If you terminate
for any other reasons prior to the plan payout, you forfeit your award for the
Plan Year and any unvested restricted stock from previous Plan Year award
payments.

 


ADMINISTRATION


 

The ICP Committee will administer the Plan and reserves the right to amend,
interpret or cancel this discretionary plan at any time based on the best
interests of TriMas and its shareholders.  In the even of any conflict between
authority granted to the ICP Committee and authority reserved to the TriMas
Compensation Committee, the TriMas Compensation Committee prevails.  This plan
supersedes all prior documentation relating to any prior version of the
Incentive Compensation Plan.

 


QUESTIONS


 

If you have questions about the Incentive Compensation Plan described here, or
about any other aspect of the TriMas compensation program, contact your local
Human Resources representative.

 

--------------------------------------------------------------------------------


 

Note:  At no time is this plan to be considered an employment contract between
the participants and TriMas or any of its subsidiaries.  It does not guarantee
participants the right of continued employment.  It does not affect a
participant’s right to leave TriMas or TriMas’ right to discharge a participant.

 

--------------------------------------------------------------------------------


 

Appendix I — Definitions

 

SBU Component Performance Measures

 

Sales / Profitability — This measure is based on the SBU’s recurring operating
profit margin as a percent of net sales.  Recurring Operating Profit is defined
as earnings before interest, taxes, bonus expense and other income / expense,
and also excludes certain non-recurring charges (cash and non-cash) associated
with business restructuring, cost savings projects and asset impairments. For
purposes of this computation, Net Sales is defined as net trade sales excluding
all intercompany activity.

 

Cash Flow — Cash Flow is the sum of Recurring Operating Profit (defined above),
plus / minus other income / expense, plus depreciation and amortization, plus /
minus the change in working capital and minus capital expenditures.

 

Productivity— This measure is based on the achieved gross total cost savings
realized from approved SBU initiatives. Types of productivity projects include
value added / value engineered, facility rationalization, vendor cost downs,
outsourcing / insourcing and moves to low cost countries. Productivity does not
include volume-related improvements (e.g. the natural leverage of fixed costs
attributable to higher levels of production).

 

Inventory Turnover — Inventory Turnover is calculated by dividing the SBU’s
annual cost of sales by the arithmetic average of its month-end net inventory
(e.g., the sum of month-end inventory balances during the Plan year divided by
12).

 

% New Products / Markets Sales — The % New Products / Markets Sales is
calculated by dividing the Net Sales amount for specifically identified new
products or new markets by total Net Sales for the SBU.  Each of the new
products or new market projects shall be agreed upon as part of the annual
business planning process.

 

Corporate Performance Measures

 

Sales / Profitability — This measure is based on the TriMas consolidated
recurring operating profit margin as a percent of net sales.  Recurring
Operating Profit is defined as earnings before interest, taxes and other income
/ expense, and also excludes certain non-recurring charges (cash and non-cash)
associated with business restructuring, cost savings projects and asset
impairments. For purposes of this computation, Net Sales is defined as net trade
sales excluding all intercompany activity.

 

Return on Average Invested Capital — This is a measure of how effectively
TriMas, on a consolidated basis, utilizes the money (borrowed or owned) invested
in its operations.  Return on Average Invested Capital is calculated by dividing
the after-tax sum of Recurring Operating Profit (defined above) and other income
/ expense by the most recent five quarter average Net Assets (total assets less
cash minus current liabilities).

 

Earnings Per Share — Earnings Per Share is the diluted earnings per share, from
continuing operations, as reported in TriMas’ reports on Form 10-Q and 10-K
filed with the Securities and Exchange Commission, adjusted to exclude the
after-tax impact of non-recurring charges (cash and non-cash) associated with
items such as business restructuring, cost savings projects and asset
impairments.

 

Cash Flow — Cash Flow is the sum of Recurring Operating Profit (defined above),
plus / minus other income / expense, plus depreciation and amortization, plus /
minus the change in working capital and minus capital expenditures, cash
interest and cash taxes.

 

--------------------------------------------------------------------------------

 